WALLACE, Circuit Judge.
The libelants, who brought this action to enforce a lien against the steamship, were defeated in the court below, and this appeal presents the question whether by their contract with the charterer of the steamship Pennsylvania, and the charterer’s breach of the contract, they acquired a lien against the vessel enforceable in admiralty. It is conceded for the appellant that, if the contract was maritime in its nature, the libelants acquired a maritime lien by the charterer’s breach, and the real inquiry therefore is whether the contract was in such sense .maritime as to be cognizable in admiralty.
By a charter party made in June, 1904, between the owner of the Pennsylvania and the Nautical Preparatory School, the “bare ship, without crew, fuel or supplies,” was let to the latter for the term of one year, and soon thereafter possession of the vessel was delivered *12by the owner to the charterer. The Nautical Preparatory School was a corporation of Rhode Island, organized for the “purpose of conducting a school for boys on shipboard.” Prior to September, 1904, the school corporation had made contracts severally with the libelants, whereby they respectively enrolled their sons as “cadet pupils” in a school to be conducted on board the steamship for the school year beginning September 15, 1904. These contracts were induced by a prospectus circulated by the school corporation, setting forth its educational scheme and the terms and conditions of its undertaking. The prospectus represented that the vessel had been chartered, and would be equipped with, a library, museum, laboratory, and gymnasium; that a corps of skilled instructors would direct the studies of the pupils in a curriculum including mathematics, history, geography, literature, and the langitages, and a competent director would have charge of their physical training; that the school would maintain a naval organization and discipline, the cadets being formed into companies with officers selected from themselves, and the cadets would be instructed in naval and military drills, and in the handling and navigation of the vessel; and that the school year would comprise a nine months’ cruise upon the steamship to foreign countries and visits by the pupils to all places of interest in charge of the professors. The charges per school year were to be $1,280, payable in advance, covering “tuition, board, laundry, clothing, uniforms, text-books, all expenses on shore, languages, the installation of class museums, gymnastics, and athletics, and all the many extras which swell the simple tuition charges of other schools.” The libelants made the advance payments of $1,280 each. Prior to September 15, 1904, the pupils went on board the steamship at Providence, where she was lying in port, and remained on board about two weeks, when the school corporation, apparently because of pecuniary embarrassment, abandoned the voyage, and the pupils left the vessel.
It is not enough that the contract includes a maritime adventure among its objects, or that it was to be performed at sea. Unless it was purely maritime, it was not one of which a court of admiralty has jurisdiction. In the language of Justice Clifford, in The Belfast, 7 Wall. 637 (19 L,. Ed. 266):
“Contracts, claims, or services, purely maritime, and toucliing rights and duties appertaining to commerce and navigation, are cognizable in the admiralty courts.”
Contracts of a mixed nature are not cognizable in these courts, and that there is a sufficient reason for this is well illustrated by the present case. Here is the ordinary contract between school proprietors and patrons, with the further provisions that the school is to be located on shipboard, and the course of instruction is to include a foreign voyage and studies in nautical and naval matters. Combined with the provisions of common-law obligation are some that may relate to maritime services. How can a court of admiralty separate the liabilities and apportion the damages arising from the breach of the maritime part of the contract? Whenever the principal subject-matter of a controversy belongs to the jurisdiction of a court of common law, or of equity, the incidental matters must also be relegated to the appropriate *13jurisdiction, notwithstanding of themselves they might be cognizable in admiralty. Kellum v. Emerson, 2 Curt. 79, Fed. Cas. No. 7,669; Grant v. Poillon, 20 How. 162, 15 L. Ed. 871; Minturn v. Maynard, 17 How. 477, 15 L. Ed. 235; Hall v. Hudson, 2 Sprague, 65, Fed. Cas. No. 5,935; Vandewater v. Mills, 19 How. 82, 15 R. Ed. 554.
In Plummer v. Webb, 4 Mason, 380, Fed. Cas. No. 11,233, Judge Story had occasion to consider a somewhat similar question in a case where a minor had been apprenticed by his parent for a voyage to sea, and had received improper treatment by the master of the vessel. Judge Story said:
“I cannot say that the whole contract Is here of a maritime nature. There are mixed up in it obligations ex contractu not necessarily maritime, and so far the contract is of a special nature. In cases of a mixed nature, it Is not a sufficient foundation for admiralty jurisdiction that there are involved some ingredients of a maritime nature. The substance of the whole contract must be maritime.”
In Krohn v. The Julia (C. C.) 37 Fed. 369, it was held that a contract by the master of a vessel to carry cargo, sell it, and account for the proceeds, could not be enforced in admiralty. In The Illinois, 2 Flip, 383, Fed. Cas. No. 7,005, it was held that the breach of a contract for maintaining a bar for the sale of liquors upon a vessel' was not the subject of admiralty cognizance. In both of these cases the contract was regarded as a common-law contract, notwithstanding it related incidentally, and to that extent materially, to the navigation of a vessel. So, in the present case, what was to be done on shipboard was merely an incident of a contract which was essentially of a common-law nature.
We entertain no doubt that the libel should have been dismissed, and the decree is therefore affirmed, with costs.